Citation Nr: 1825813	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to September 1945.  He died in July 1978.  Thereafter, it appears that his surviving spouse (H.U.J.) was awarded VA death pension benefits; she died in 2013.  The appellant is the daughter of H.U.J.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

The appellant is not an eligible claimant for accrued benefits.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks accrued benefits.  Essentially, she argues that VA owes her all the past benefits that should have been paid to her mother prior to her death because she is the only surviving child of the H.U.J. and the benefits should have been reinstated after completion of the necessary documentation by her mother's guardian, wherein he notified VA that he was the guardian of H.U.J. and that all benefit checks should be mailed to him.

Accrued benefits are those benefits to which a payee was entitled at the time of his or her death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a).  Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R. § 3.1000(a)(1)-(4).  In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).  In short, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001).

In this case, the Veteran died in 1978.  His surviving spouse H.U.J. obtained VA death pension benefits, which were "terminated" effective December1, 2007, because "your checks were returned due to an incorrect address."  In a March 2010 letter, the RO notified H.U.J. that she should contact the RO immediately if she sought to resume her benefits and provide an updated address.  Contact information was provided to include help via the United States Embassy or Consulate.  See Notification Letter (March 2010).  The record shows that H.U.J. died in 2013.

Subsequent to H.U.J's death, the appellant reached out to VA in February 2013 noting that she had only recently learned that her mother (a resident of Sweden) had not received her VA benefits ("checks") for years.  She indicated that H.U.J. had lived in a retirement home prior to her death, and had a Swedish financial guardian.  The appellant stated that she is the only child of H.U.J. and she resided in Germany-and had not been involved in her mother's affairs.  See Correspondence (March 2013).

The appellant provided the RO with a copy of the March 2010 RO letter notifying H.U.J that her benefits were terminated.  She also provided copies of letters from B.P.-a letter dated in February 2007 and an undated letter.  B.P. identified himself as the H.U.J.'s guardian.  In the 2007 letter, B.P. referenced an April 2006 VA letter and that H.U.J. had a new mailing address, which he did not identify-and he asked the VA send directly to him H.U.J.'s checks.  In the undated letter, B.P. included his mailing address and noted that he had returned to VA a Beneficiary Certification Sheet (BCS) showing that he was H.U.J.'s guardian-he further noted that the "checks" stopped arriving in July 2007.

The appellant provided a copy of a letter dated in April 2006 from the RO to H.U.J. in Sweden, wherein she was asked to complete the enclosed BCS.  The appellant provide a copy of the BCS.  See Third Party Correspondence (July 2013).

Having carefully reviewed the evidence, the Board finds that entitlement to accrued benefits is not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).

First, there was no claim for VA benefits pending on the date of death of H.U.J.  See 38 C.F.R. § 3.1000(d)(5).  In this regard, even though the appellant argues that her mother should have had her benefits reinstated during her lifetime, the appellant does not contend nor does the record show that there was a pending claim for reinstatement of VA benefits on H.U.J.'s date of death.

Second, fiduciaries, estates, and executors of estates are not among the persons eligible to receive accrued benefits.  The U.S. Court of Appeals for Veterans Claims and the U.S. Court of Appeals for the Federal Circuit have repeatedly affirmed that accrued-benefits claims by persons other than those listed in section 5121(a) are not viable as a matter of law.  See, e.g., Morris v. Shinseki, 26 Vet.App. 494, 499-500 (2014) (holding, in the context of accrued benefits, that the veteran's brother and fiduciary was not an eligible claimant); Youngman v. Shinseki, 699 F.3d 1301, 1303-4 (Fed. Cir. 2012) (denying accrued benefits to a deceased veteran's fiduciary for distribution to the veteran's "heirs"); Pelea v. Nicholson, 497 F.3d 1290, 1291-92 (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's "estate"); Richard v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998) (denying accrued benefits to a deceased veteran's brother); Wilkes v. Principi, 16 Vet.App. 237, 242 (2002) (denying accrued benefits to a deceased veteran's nephew); Caranto v. Brown, 4 Vet. App. 516 (1993) (holding it was necessary to determine whether a veteran's daughter was a "child" for purposes of accrued benefits as she was otherwise ineligible to pursue an accrued benefits claim).  Additionally, the Board observes that the appellant does not contend nor does the record show that she meets the definition of "child" for VA accrued benefits purposes or, nor "the person who bore the expense of last sickness."  See 38 U.S.C. § 101(4); 38 C.F.R. §§ 3.37, 3.1000(d)(2).  The Court has held that a "child" for accrued-benefits purposes is defined by 38 U.S.C. § 101(4)(A).  See Burris, 15 Vet. App. at 352.  The definition of "child" is expressly defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.57; Burris, 15 Vet. App. at 352-53; Nolan v. Richardson, 20 Vet. App. 340 (2006).  A review of the record shows that the Veteran died in 1978 and, thus, it impossible that the appellant is under 18 or even between the ages of 18 and 23.  Additionally, there is no evidence of record that the appellant is a helpless child, let alone evidence that she was found as such prior to her 18th birthday.

The appellant reported that she was not the fiduciary for her mother (the Veteran's spouse).  Thus, the appellant is not the "person who bore the expense of last sickness and burial."  See 38 C.F.R. § 3.1000(a)(5).

Accordingly, the claim is denied.







	(CONTINUED ON NEXT PAGE)


ORDER

The claim of entitlement to accrued benefits is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


